Citation Nr: 1600639	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-32 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for pseudofolliculitis barbae (PFB) prior to September 15, 2015 and a disability rating in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable disability rating for right ring finger, extensor tendon disruption located at the distal interphalangeal joint (DIP) (herein finger disability).


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2003 to May 2004 and from April 2009 to May 2010.  He also had active duty training from February 2002 to July 2002 and active duty for special work from May 2008 to April 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This rating decision granted entitlement to service connection for PFB and a finger disability and assigned noncompensable (0 percent) disability ratings, effective May 31, 2010.  In May 2015, the Board remanded the Veteran's claims.  In a November 2015 rating decision, the Appeals Management Center granted an increased 10 percent disability rating for the Veteran's service-connected PFB, effective September 15, 2015. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDINGS OF FACT

1.  Prior to September 15, 2015, the Veteran's service-connected PFB did not affect at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas and no systemic therapy was required.  

2.  From September 15, 2015, the Veteran's service-connected PFB affected at least 5 percent, but less than 20 percent, of exposed areas.  The Veteran's service-connected PFB did not affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas and no systemic therapy was required.
3.  Throughout the period on appeal, the Veteran's service-connected finger disability was manifested by various signs and symptoms, to include pain, deformity, limitation of motion, numbness and stiffness, which resulted in functional loss.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for PFB prior to September 15, 2015 and a disability rating in excess of 10 percent thereafter have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7806 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent disability rating, but not higher, for the Veteran's service-connected finger disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.       §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

This appeal arises from the Veteran's disagreement with the initial evaluations assigned following the grant of entitlement to service connection.  Once entitlement to service connection is granted, a claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the Veteran.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice in a March 2011 letter, prior to the March 2012 rating decision on appeal.    

The duty to assist includes assisting the Veteran in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Of record, as relevant, are VA treatment records.  The Veteran has not identified any outstanding evidence which could support his claim and there is no evidence of any VA error in assisting in the procurement of records that could result in prejudice to the Veteran.  Overall, the Board finds that the evidence of record is sufficient to decide the Veteran's claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, the Veteran was provided with VA examinations in September 2011 and September 2015.  The Veteran has not referenced, and the evidence of record does not suggest, any worsening of the Veteran's service-connected disabilities since the September 2015 VA examinations.  The Board finds the VA examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran's claims were previously remanded by the Board in May 2015 and the Board finds that there has been substantial compliance with the Board's remand directives, as the requested VA treatment records (dating from July 2011) were obtained and the Veteran was afforded VA examinations for the conditions on appeal in September 2015, as requested.  See Stegall v. West, 11 Vet. App. 268 (1998).

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.

II.  PFB

Legal Criteria

The Veteran's service-connected PFB is rated under Diagnostic Code 7806 (Dermatitis or eczema).  The November 2015 rating decision assigned a 10 percent disability rating, effective September 15, 2015, based on a finding of at least 5 percent, but less than 20 percent, of the exposed areas affected.

Under Diagnostic Code 7806, a noncompensable (0 percent) disability rating is assigned for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  A 10 percent disability rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent disability rating is assigned for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent disability rating (the highest available schedular evaluation) is assigned for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

Diagnostic Code 7806 also instructs that disabilities can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or as scars (Diagnostic Codes 7801-7805), depending upon the predominant disability.  

Analysis

A November 2010 VA primary care treatment note referenced chronic folliculitis for nine years beneath the Veteran's chin.  A January 2011 VA dermatology treatment note stated that the Veteran reported "that when he shaves he breaks out.  This is mostly on his neck and his lateral cheeks" and noted that the Veteran used erythromycin topical solution twice daily, which was "helping."  With respect to a physical examination, the treatment note stated "[i]nvolving the neck are multiple erythematous papules with a hair shaft in the center."  An assessment of PFB was noted and the Veteran was instructed "to avoid shaving as not exacerbate his condition.  If he must trim his facial/neck hair he is to use clippers."  A July 2011 VA dermatology treatment note referenced that the Veteran had been using erythromycin solution twice daily for his PFB, but that this "has started burning."  Upon physical examination, "[s]cattered follicular based tiny erythematous papules" were noted on the neck.  A recommendation was noted of switching from erythromycin to clindamycin solution and to continue using clippers for facial and neck hair.  

The Veteran was afforded a VA examination in September 2011.  Initially, a General Medical Examination was conducted.  This report noted, with respect to the Veteran's skin, a rash on the face and upper neck area.  Upon physical examination, the report noted "raised papules located on face and upper anterior neck area."  The Veteran's usual occupation was noted to be mechanic.  A diagnosis was noted of pseudofolliculitis and under the heading of effects on usual occupation and resulting work problems, "regulations was altered to meet [V]eteran's needs" was noted.  Pain was also noted.  Effects on usual daily activities were noted, specifically "very bothersome while attempting to sleep when [V]eteran shaves."  A Skin Diseases Disability Benefits Questionnaire (DBQ) was also completed.  Under the diagnosis section, a skin condition of papulosquamous skin disorders, specifically pseudofolliculitis, was noted.  The DBQ noted that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face or neck.  The DBQ noted that the Veteran was being currently treated with medication, specifically clindamycin topical solution and that he had previously been treated with erythromycin topical solution.  The DBQ did not note systemic corticosteroids or other immunosuppressive medications, and instead noted other topical medications, specifically noting clindamycin topical solution as being used constant or nearly constant in the past twelve months.  Upon physical examination, the Veteran's PFB was noted to affect less than 5 percent of the total body area and less than 5 percent of the exposed area.  A description of the appearance and location of the Veteran's PFB was included of "lower half of face and extends to upper anterior neck area."  The Veteran's skin condition was noted to not impact his ability to work, with a notation that the "Veteran was given permission by employer to have closed clipped beard."        

A February 2012 VA dermatology treatment note referenced that the Veteran's use of clindamycin and that shaving with clippers "has helped to decrease the severity of his condition, but he still gets ingrown hairs and 'red bumps.'"  Upon physical examination, "several follicular based erythematous papules and pustules on the cheeks, jawline, and neck within the beard area" were noted.  Under the assessment and plan section, the treatment note stated "[w]ould use hydrocortisone 2.5% lotion every morning after shaving to minimize inflammatory papules."  A February 2013 VA dermatology treatment note referenced that the Veteran "ran out of topicals about a month ago so has grown out his beard" and that "this is the best it's ever been."  Upon physical examination, "submandibular chin IPs, 2 pustules, mild" was noted.  Under the assessment and plan section, the treatment note referenced to continue clindamycin topically and hydrocortisone 2.5% as aftershave. 

The Veteran was afforded a VA examination on September 15, 2015 and a Skin Diseases DBQ was completed.  The DBQ noted that the Veteran's VA claims file was not reviewed; however, a Hand and Finger Conditions DBQ completed by the same examiner on the same date indicated that the Veteran's e-folder (VBMS or Virtual VA) was reviewed and that the Veteran's claims file (hard copy paper C-file) was not reviewed.  As such, it appears that the only claims folder in existence was a virtual claims file, which the examiner did review.  A diagnosis was noted of an infectious skin condition (including bacterial, fungal, viral, treponema and parasitic skin conditions), specifically PFB.  Under the medical history section, it was noted that the Veteran reported recurrent bumps on his face and neck.  The DBQ noted that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face or neck.  The DBQ noted that the Veteran had not been treated with oral or topical medications in the past twelve months for any skin condition.  Upon physical examination, the Veteran's PFB was noted to affect less than 5 percent of the total body area and 5 percent to less than 20 percent of the exposed area.  A description of the appearance and location of the Veteran's PFB was included of "scattered papules on the cheeks and upper anterior neck."  The Veteran's PFB was noted to not impact his ability to work.

Upon review of the evidence of record, the Board concludes that an initial compensable disability rating prior to September 15, 2015 and a disability rating in excess of 10 percent thereafter are not warranted.

With respect to the period prior to September 15, 2015, the Veteran's service-connected PFB has been rated under Diagnostic Code 7806 and as noted above, a 10 percent disability rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  The September 2011 Skin Diseases DBQ noted that the Veteran's PFB affected less than 5 percent of the total body area and less than 5 percent of the exposed area, which do not meet the requirements for the next highest disability rating of 10 percent.  As will be discussed further below, the Board finds the September 2011 Skin Diseases DBQ to be the most probative evidence of record with respect to the percentages of the entire body and exposed areas affected by the Veteran's service-connected PFB prior to September 15, 2015.  With respect to systemic therapy such as corticosteroids or other immunosuppressive drugs, the Board notes that "systemic" is defined as "pertaining to or affecting the body as a whole."  Dorland's Illustrated Medical Dictionary 1865 (32nd ed. 2012).  In this case, the evidence of record indicated that the Veteran was being treated with topical medication, which does not pertain to the whole body.  In addition, the September 2011 Skin Diseases DBQ noted that the Veteran had been treated with oral or topical medication in the past twelve months, but did not note systemic corticosteroids or other immunosuppressive medications and instead noted other topical medications.  As such, prior to September 15, 2015, the evidence of record does not show that the Veteran was receiving systemic therapy as contemplated by Diagnostic Code 7806.

The Board has considered the Veteran's contentions.  Specifically, in the March 2012 Notice of Disagreement (NOD), the Veteran stated that "I should be rated at least 10% for my skin condition because this condition affects at least 5% of my face."  While considering the Veteran's statement, the Board notes that the Veteran did not provide any information to support his statement that at least 5% of his face was affected by his service-connected PFB.  Alternatively, the September 2011 Skin Diseases DBQ was conducted by a trained medical professional and provided percentages of the entire body and exposed areas affected after physical examination.  The Board finds the September 2011 Skin Diseases DBQ to be the most probative evidence of record with respect to the percentage of exposed areas (and entire body) affected by the Veteran's service-connected PFB prior to September 15, 2015.  

In review, the evidence of record indicated that prior to September 15, 2015, the Veteran's service-connected PFB did not affect at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas and that no systemic therapy was required, as required for a 10 percent disability rating.  Higher disability ratings require higher percentages of entire body or exposed areas affected or more frequent use of systemic therapy, neither of which has been shown in this case.  As such, entitlement to an initial compensable disability rating prior to September 15, 2015 is not warranted.    

With respect to the period from September 15, 2015, the Veteran's service-connected PFB is assigned a 10 percent disability rating under Diagnostic Code 7806.  A 30 percent disability rating, the next highest disability rating under Diagnostic Code 7806, is assigned for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The September 15, 2015 Skin Diseases DBQ noted that the Veteran's PFB affected less than 5 percent of the total body area and 5 percent to less than 20 percent of the exposed area.  This finding warrants the assigned 10 percent disability rating and is the earliest medical documentation of such a finding.  The DBQ findings do not meet the requirements for the next highest disability rating of 30 percent, which as noted requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  With respect to systemic therapy such as corticosteroids or other immunosuppressive drugs, the September 15, 2015 Skin Diseases DBQ noted that that Veteran had not been treated with oral or topical medications in the past twelve months for any skin condition.  In review, the evidence of record indicated that from September 15, 2015, the Veteran's service-connected PFB affected at least 5 percent, but less than 20 percent, of exposed areas.  The evidence of record indicated that the Veteran's service-connected PFB did not affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas and that no systemic therapy was required, as required for a 30 percent disability rating.  Higher disability ratings require higher percentages of entire body or exposed areas affected or more frequent use of systemic therapy, neither of which has been shown in this case.  As such, entitlement to a disability rating in excess of 10 percent from September 15, 2015 is not warranted.    

All potentially applicable diagnostic codes have been considered and there is no basis to assign an initial compensable disability rating prior to September 15, 2015 or a disability rating in excess of 10 percent thereafter for the Veteran's service-connected PFB.  As noted, Diagnostic Code 7806 instructs that disabilities can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or as scars (Diagnostic Codes 7801-7805), depending upon the predominant disability.  Upon review, the Board concludes that Diagnostic Code 7806 is the most appropriate diagnostic code and considers the Veteran's predominant disability.  The September 2011 VA Skin Diseases DBQ, under the diagnosis section, noted a skin condition of papulosquamous skin disorders, specifically pseudofolliculitis, and also noted that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face or neck.  The September 2015 Skin Diseases DBQ included a diagnosis of an infectious skin condition, specifically PFB, and also noted that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face or neck.  As such, the Veteran's predominant disability was manifested by a skin condition that is most appropriately evaluated under Diagnostic Code 7806.  Lacking scarring or disfigurement, as indicated by the September 2011 and 2015 VA Skin Diseases DBQs, a rating under Diagnostic Codes 7800-7805 is not warranted.        

In conclusion, the criteria for an initial compensable disability rating for PFB prior to September 15, 2015 and a disability rating in excess of 10 percent thereafter have not been met and the Veteran's claim is therefore denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.118, Diagnostic Code 7806 (2015).


III.  Finger Disability

Legal Criteria

The Veteran's service-connected finger disability is rated under Diagnostic Code 5230 (Ring or little finger, limitation of motion).  The March 2012 rating decision assigned a noncompensable (0 percent) disability rating based on limited motion of the ring finger.

Under Diagnostic Code 5230, a noncompensable (0 percent) disability rating is assigned for any limitation of motion of the ring or little finger for both the major and minor finger; no higher disability ratings are available.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2015).  The Board notes that both the September 2011 and September 2015 VA examination reports noted the Veteran's left hand to be the dominant hand and therefore the applicable diagnostic codes will be those relating to the minor finger.  The rating schedule states that, as applicable to the ring finger, the metacarpophalangeal joint (MCP) has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint (PIP) has a range of zero to 100 degrees of flexion and the DIP has a range of motion of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a (2015).       

Diagnostic Code 5227 (Ring or little finger, ankylosis of) is a potentially alternative diagnostic code.  Under Diagnostic Code 5227, a noncompensable (0 percent) disability rating is assigned for unfavorable or favorable ankylosis of the ring or little finger for both the major and minor finger; no higher disability ratings are available.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2015).  A note to this diagnostic code instructs to also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  With respect to amputation, under Diagnostic Code 5155, disability ratings are assigned for amputation of the ring finger.  38 C.F.R. § 4.71a, Diagnostic Code 5155 (2015). 

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2015).  Pursuant to 38 C.F.R. § 4.59 (2015), it is the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  

Analysis

An August 2010 Post-Deployment Health Re-Assessment included a notation from the Veteran of a current condition of swollen, stiff or painful joints.  An October 2010 VA social work treatment note stated "Veteran noted pain and problems with a finger."  A November 2010 VA primary care treatment note referenced, with respect to the Veteran's right ring finger and DIP flexion, that such could not be extended.  The treatment note also referenced the Veteran's right ring finger "with 30 degree flexion at [DIP], passive flexion, extension [within normal limits], unable to actively move joint" and that "grip bilat[erally] equal, non-painful."  An assessment was noted of "4th finger flexion/neuropathy?" and stated that the Veteran "reports finger becoming numb, pale with minor impact, sometimes with no precipitating event, worsening in recent events, interferes with job performance."  A January 2011 VA orthopedic treatment note referenced that the Veteran had jammed his right ring DIP in 2009 and that it was treated with a splint.  The note stated that the Veteran "cannot actively straighten this joint" and that he had "experienced two separate episodes of numbness to this finger with bluish discoloration [times] 1 [hour] and cold."  The treatment note also stated that the Veteran "extends digits to neutral except...ring DIP lacks 20 degrees actively and passively extends to neutral" and noted that the Veteran "flexes fingertips to palm, ringer finger distal [joint] flexing 45 degrees."  A January 2011 x-ray was referenced as having no radiographic abnormalities and an April 2010 MRI was referenced as being unremarkable with respect to the Veteran's right ring finger.  An assessment was noted of "persistent mild flexion deformity at the right ring DIP joint" and referenced "a soft tissue mallet finger."  It was also noted that "[a]t present, [the Veteran] is not particularly troubled by the mild flexion deformity to the ring finger" and that "[i]n view of [the Veteran's] mild deformity and lack of functional impairment," no additional treatment was recommended.  The treatment note also referenced the issue of the Veteran's "right ring finger distal phalanx 'turning purple and getting numb' for a brief period of time" and stated that "[i]t sounds as though his ring finger episode was secondary to vasospasm."

The Veteran was afforded a VA examination in September 2011.  Initially, a General Medical Examination was conducted.  This report noted joint symptoms of pain, deformity and limited motion of the DIP of the right ring finger.  Also noted was a history of weakness or paralysis, paresthesias and numbness of the right ring finger.  Under the detailed motor exam heading, right side finger flexion and abduction was noted as active movement against full resistance.  It was noted that the Veteran lost less than one week from work in the past twelve month period due to attending medical appointments for his right ring finger pain.  Effects on usual daily activities were noted, specifically that the Veteran was limited in participating in sports with his children due to numbness when gripping and that extensive driving will cause numbness and pain in his right ring finger.  

A Hand and Finger Conditions DBQ was also completed.  The DBQ noted a diagnosis of "[e]xtensor tendon disruption of the right ring finger (Mallet finger) located at the DIP joint."  Under the medical history section, it was referenced that the Veteran jammed his right ring finger in service, that a splint was applied, that he continued to have deformity, intermittent numbness and pain and that he was seen in April 2010 by an orthopedist "and was told the only way to possibly correct the deformity and relieve the intermittent numbness and pain was to have surgery.  Veteran declined to have surgery."  The course since onset of the Veteran's finger disability was noted by progressively worse.  Flare-ups were reported that impacted the function of the Veteran's hand and the effects on usual occupation and resulting work problems were described by the Veteran as "finger becoming numb, pale with minor impact, sometimes with no precipitating event, worsening in recent events" and that "Veteran has to hold tools with other hand when has pain in the finger or when numbness occurs.  Veteran also experiences decreased manual dexterity thus interferes with job performance."  

Objective examination revealed that there was limitation of motion or evidence of painful motion for the Veteran's right ring finger.  There was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  The Veteran was able to perform repetitive-use testing with three repetitions, with no additional limitation of motion.  The Veteran had functional loss or functional impairment of less movement than normal; incoordination; and impaired ability to execute skilled movements smoothly and deformity.  Tenderness or pain to palpation was noted for joints or soft tissues on the right side.  Muscle strength testing noted hand grip on the right side to be 4/5 (active movement against some resistance).  Ankylosis of the DIP joint of the right ring finger was found, which resulted in limitation of motion of other digits or interference with overall function of the hand, specifically that there was decreased strength in right hand grip.  Functional impairment of the Veteran's finger, however, was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Under the diagnostic testing section, no abnormal findings were noted and a September 2011 x-ray was referenced as indicating no significant abnormality.  The DBQ noted that the Veteran's finger condition impacted his ability to work.  

A November 2011 VA primary care treatment note referenced that the Veteran "reports ongoing numbness no pain in the 4th right finger."  Under the objective heading, strength was noted to be 4/5 and no tenderness or loss of motion of the joints was noted.  An assessment was noted of 4th finger numbness, injury.  A November 2013 VA primary care treatment note also noted under the objective heading strength to be 4/5 and no tenderness or loss of motion of the joints and an assessment of 4th finger numbness, injury.  

The Veteran was afforded a VA examination in September 2015 and a Hand and Finger Conditions DBQ was completed.  A diagnosis was noted of "right ring finger extensor tendon disruption at the DIP joint."  The Veteran did not report flare-ups of the finger joints, but did report having stiffness of the finger.  Range of motion for the right hand was noted to be abnormal, with MCP extension to 0 degrees and flexion to 90 degrees, PIP extension to 0 degrees and flexion to 100 degrees and DIP extension to 10 degrees and flexion to 50 degrees.  There was no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  The range of motion itself did not contribute to functional loss, in that there was no pain noted on exam.  There was also no evidence of pain with use of the hand or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional functional loss or decrease in range of motion.  Also noted was that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength testing for hand grip on the right side was noted as 5/5 (normal strength).  There was no ankylosis found.  The functional impairment of the Veteran's finger was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Diagnostic testing had not been performed.  The DBQ noted that the Veteran's finger disability did not impact his ability to perform any type of occupational tasks.  

Upon review of the evidence of record, the Board concludes that, resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent disability rating, but not higher, for the Veteran's service-connected finger disability have been met.

The Veteran's service-connected finger disability has been rated under Diagnostic Code 5230.  As noted above, under Diagnostic Code 5230, a noncompensable (0 percent) disability rating is assigned for any limitation of motion of the ring finger for the minor finger and no higher disability ratings are available.  As such, the Veteran has been in receipt, throughout the period on appeal, of the maximum schedular evaluation permitted under Diagnostic Code 5230 and an initial compensable disability rating is therefore not warranted under this diagnostic code.

Under Diagnostic Code 5227, a potentially alternative diagnostic code, a noncompensable (0 percent) disability rating is assigned for unfavorable or favorable ankylosis of the ring finger for the minor finger and no higher disability ratings are available.  This diagnostic code is potentially relevant because the September 2011 Hand and Finger Conditions DBQ noted ankylosis of the Veteran's fingers and provided as a description "ankylosis of the DIP joint of the right ring finger."  The Board notes, however, that the September 2015 Hand and Finger Conditions DBQ noted that there was not right ring finger ankylosis.  In any event, as the maximum schedular evaluation permitted under Diagnostic Code 5227 is noncompensable (0 percent), an initial compensable disability rating is therefore not warranted under this diagnostic code.

The Board finds, however, that an initial 10 percent disability rating, but no higher, is warranted for the Veteran's service-connected finger disability throughout the period on appeal when considering functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted above, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness, weakened movement, excess fatigability and incoordination and pursuant to 38 C.F.R. § 4.59 (2015), it is the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  In this case, the Veteran reported swollen, stiff or painful joints on an August 2010 Post-Deployment Health Re-Assessment, an October 2010 VA social work treatment note referenced the Veteran reporting pain with a finger and a November 2010 VA treatment note and January 2011 VA orthopedic treatment note referenced limited motion and numbness of the Veteran's right ring finger.  Also, the September 2011 VA General Medical Examination report referenced joint symptoms of pain, deformity and limited motion of the right ring finger, as well as a history of weakness or paralysis, paresthesias and numbness of the right ring finger.  The September 2011 Hand and Finger Conditions DBQ referenced that the "Veteran has to hold tools with other hand when has pain in the finger or when numbness occurs.  Veteran also experiences decreased manual dexterity thus interferes with job performance"  The DBQ also noted that the Veteran had functional loss or functional impairment of any of his fingers and noted as contributing factors to functional loss or functional impairment for the right ring finger of less movement than normal; incoordination, impaired ability to execute skilled movements smoothly and deformity.  In addition, the September 2015 Hand and Finger Conditions DBQ noted that the Veteran reported having functional loss or functional impairment of his right ring finger, specifically with stiffness of the finger, and range of motion for the right hand was noted to be abnormal or outside of normal range, with a notation of DIP extension to 10 degrees and flexion to 50 degrees.  In review, throughout the period on appeal, the Veteran's service-connected finger disability was manifested by various signs and symptoms, to include pain, deformity, limitation of motion, numbness and stiffness, which resulted in functional loss.  Based on this functional loss, entitlement to an initial 10 percent disability rating for the Veteran's service-connected finger disability is warranted.  

A review of the rating schedule, however, indicates that there are no other applicable diagnostic codes that would permit a disability rating in excess of 10 percent.  The Board notes that a note to Diagnostic Code 5227 instructs to also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  An evaluation as amputation is not warranted, as the September 2011 and September 2015 Skin and Hand Conditions DBQs noted that the functional impairment of the Veteran's finger was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  To the extent that the September 2011 examination noted interference with overall function of the hand, specifically that there was decreased strength in right hand grip, the 10 percent disability rating assigned above is assigned based on functional loss, which contemplates any such interference.  

The Board has considered the Veteran's contentions.  Specifically, in the March 2012 NOD, the Veteran stated that "[t]he 0% increase rating for the Right Ring Finger condition, does not consider 'Functional Loss', due to pain on movement, as required by 38 C.F.R. § 4.40."  As discussed above, in accord with the Veteran's assertion, the Board has concluded that an initial 10 percent disability rating is in fact warranted based on functional loss throughout the period on appeal for the Veteran' service-connected finger disability.   

In conclusion, the Board finds that, resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent disability rating, but not higher, for the Veteran's service-connected finger disability have been met and to this extent the Veteran's claim is granted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.    §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2015).

IV. Extraschedular Consideration

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  As to the second element, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321(b)(1) (2015).  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the Veteran's service-connected PFB, neither the first or second Thun element is satisfied.  The Veteran's service-connected PFB was manifested primarily by a skin condition, variously described as bumps, papules and pustules, on his face and neck.  Diagnostic Code 7806 specifically contemplates such a skin condition, as the rating criteria assigns disability ratings (in part) based on the percentage of entire body or exposed areas affected by a skin condition.  The Board notes that the September 2011 VA General Medical Examination report noted effects on usual daily activities, specifically "very bothersome while attempting to sleep when [V]eteran shaves," and under the heading of effects on usual occupational activities noted pain.  To the extent that the Veteran's service-connected PFB has been manifested by pain and sleep impairment, such symptoms do not appear to be contemplated by the applicable rating criteria.  In any event, the second Thun element has not been met with respect to the Veteran' service-connected PFB, as the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran has not contended, and the evidence of record does not suggest, that his service-connected PFB has caused marked interference with employment or resulted in frequent hospitalizations.  See 38 C.F.R.                  § 3.321(b)(1) (2015).  The September 2011 VA Skin Diseases DBQ noted that the Veteran's skin condition did not impact his ability to work, with a notation that the "Veteran was given permission by employer to have closed clipped beard."  The DBQ also noted under the medical history section "[n]o hospitalizations."  The September 2015 VA Skin Diseases DBQ noted that the Veteran's PFB did not impact his ability to work.  As such, the Veteran's service-connected PFB has not been shown to have caused marked interference with the Veteran's employment or resulted in frequent hospitalizations.  Therefore, even if the Veteran's disability picture was considered to be exceptional or unusual, referral for an extraschedular evaluation would not be warranted.   

With respect to the Veteran's service-connected finger disability, the first Thun element is not satisfied.  The Veteran's service-connected finger disability was manifested by various signs and symptoms, to include pain, deformity, limitation of motion, numbness and stiffness.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; swelling; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59 (2015); Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's service-connected finger disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As such, the evidence of record does not warrant referral for an extraschedular rating.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran has not alleged, and the evidence of record does not suggest, that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

V.  Total Disability Rating Based on Individual Unemployability (TDIU)

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  In this case, the Veteran has not argued, and the evidence of record does not suggest, that his service-connected PFB and/or finger disability have resulted in an inability to secure or follow a substantially gainful occupation.  While the September 2011 VA Hand and Finger Conditions DBQ noted that the Veteran's finger condition impacted his ability to work, the September 2011 VA General Medical Exam report noted that the Veteran was employed full time as a mechanic and it was further noted that the Veteran had lost less than one week from work in the past twelve month period due to attending medical appointments related to his service-connected finger disability.  The September 2015 VA Hand and Finger Conditions DBQ noted that the Veteran's finger disability did not impact his ability to work.  The September 2011 and September 2015 VA Skin Diseases DBQs noted that the Veteran's PFB did not impact his ability to work.  As such, it appears that the Veteran has been employed throughout the period on appeal and further that his service-connected PFB and/or finger disability have not resulted in an inability to secure or follow a substantially gainful occupation.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.


ORDER

Entitlement to an initial compensable disability rating for PFB prior to September 15, 2015 and a disability rating in excess of 10 percent thereafter is denied.

Entitlement to an initial 10 percent disability rating, but no higher, for the Veteran's service-connected finger disability is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


